UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-7403



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MIGUEL ANGEL CHAVEZ-LOPEZ,

                                            Defendant - Appellant.



Appeal from the United States District      Court for the Middle
District of North Carolina, at Durham.       James A. Beaty, Jr.,
District Judge. (CR-98-318, CA-02-177-1)


Submitted:   November 7, 2002          Decided:     November 15, 2002


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Miguel Angel Chavez-Lopez, Appellant Pro Se. Angela Hewlett Miller,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Miguel Angel Chavez-Lopez, a federal prisoner, seeks to appeal

the district court’s order accepting the recommendation of the

magistrate judge and denying relief on his motion filed under 28

U.S.C. § 2255 (2000). An appeal may not be taken to this court from

the final order in a § 2255 proceeding unless a circuit justice or

judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)

(2000).   When, as here, a district court dismisses a § 2555 motion

solely on procedural grounds, a certificate of appealability will

not issue unless the petitioner can demonstrate both “(1) ‘that

jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right’ and

(2) ‘that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.’”      Rose v.

Lee, 252 F.3d 676, 684 (4th Cir. 2001) (quoting Slack v. McDaniel,

529 U.S. 473, 484 (2000)). We have reviewed the record and conclude

for the reasons stated by the district court that Chavez-Lopez has

not made the requisite showing. See United States v. Chavez-Lopez,

Nos. CR-98-318; CA-02-177-1 (M.D.N.C. Sept. 3, 2002). Accordingly,

we deny a certificate of appealability and dismiss the appeal.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED


                                 2